NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Argued February 28, 2018
                                  Decided April 24, 2018

                                          Before

                            DANIEL A. MANION, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 17-2766

JASON J. MARAMAN,                               Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Southern District of
                                                Indiana, Indianapolis Division.
      v.
                                                No. 1:16-cv-01373-TWP-MPB
CITY OF CARMEL, INDIANA, et al.,
      Defendants-Appellees.                     Tanya Walton Pratt,
                                                Judge.

                                        ORDER

       Jason Maraman successfully challenged in state court a speeding ticket from the
City of Carmel, Indiana. He then brought this Fourth and Fourteenth Amendment suit
against the City and the officer who issued the ticket. The district court concluded that
Maraman’s suit presented no substantial federal question and dismissed it for lack of
subject-matter jurisdiction. Maraman’s suit encounters many roadblocks, so we affirm.

       We take the facts from Maraman’s amended complaint and from the available
state-court records, of which we may take judicial notice. See Ennenga v. Starns, 677 F.3d
766, 773–74 (7th Cir. 2012). Maraman, a resident of Marion County, was stopped for
speeding by Officer Scott Spillman in Carmel (a city in Hamilton County, Indiana)
No. 17-2766                                                                        Page 2

during the summer of 2014. The resulting speeding ticket charged Maraman with
driving 30 miles per hour in a 20-mph zone in violation of a local ordinance. Officer
Spillman told Maraman during the stop that traffic laws were enforced “differently” in
Hamilton County than in Marion County.

      Maraman moved to dismiss the ticket on the ground that the City’s ordinance
duplicated a state law in violation of Indiana Home Rule principles. The state trial court
denied Maraman’s motion and held a bench trial. Officer Spillman testified that he
observed Maraman travelling 35 mph after passing a sign posting a speed limit of
20 mph. Maraman testified that he was not going 35 mph but did not dispute that he
passed the sign. The judge found that Maraman exceeded the speed limit in a 20-mph
zone.

       Maraman appealed, renewing his argument that the City’s ordinance illegally
duplicated state law. The Indiana Court of Appeals agreed with him, reversed the trial
court’s judgment, and held the City’s ordinance invalid. See Maraman v. City of Carmel,
47 N.E.3d 1218, 1222–24 (Ind. Ct. App. 2015). Maraman then moved the appellate court
for $250 in litigation costs or, in the alternative, $250 in unspecified “damages.” The
City said it did not object to an award of $250 to close the case. The court granted
Maraman’s motion “in part” but did not specify whether the award was for “costs” or
for “damages.”

      This lawsuit followed. Maraman claimed that he was stopped “without just
cause” in violation of his Fourth Amendment right to be free from unreasonable
searches and seizures and his Fourteenth Amendment “right to travel” outside Marion
County. (He also raised other claims, including some against a prosecutor that he
abandons here.) He sought an injunction barring the defendants “from enforcing city
ordinances which illegally duplicate state law” plus unspecified money damages.

       The defendants moved to dismiss Maraman’s amended complaint, arguing that a
claim that a state actor violated or will violate state law does not invoke
federal-question jurisdiction, that the request for an injunction was moot in any event
because the ordinance affecting him had already been invalidated, and that any claim
for money damages was moot because Maraman had already received the entire
monetary award he sought from the state appellate court. Maraman argued that his
allegations were “sufficient” but did not address the defendants’ argument that he
really was seeking to enforce Indiana’s Home Rule law.
No. 17-2766                                                                            Page 3

       The district judge dismissed Maraman’s complaint. She first concluded that
Maraman had effectively conceded that his amended complaint did not contain a
federal question because he did not respond to the defendants’ argument on that point.
And even if he had not conceded the point, the judge continued, his complaint simply
did not present a federal question. Maraman’s claims also were moot, the judge added,
because the ordinance already had been invalidated and Maraman had received the
money he sought in state court.

       Because Maraman purported to waive a number of issues in his appellate brief,
we asked him at oral argument to clarify the relief that he seeks. Maraman told us that
he wants punitive damages against the City and enforcement of an injunction that the
City already faces requiring Carmel to record traffic stops. Maraman cannot seek
punitive damages against Carmel. See City of Newport v. Fact Concerts, Inc., 453 U.S. 247,
271 (1981); Minix v. Canarecci, 597 F.3d 824, 830 (7th Cir. 2010). And we explained that if
Maraman wants an existing injunction from a separate suit enforced, he should go to
the court administering that injunction. We could end there, but we will address the
propriety of the district judge’s dismissal.

        The district judge’s first reason for granting the motion to dismiss was that by
failing to respond to the defendants’ relevant arguments, Maraman waived any
contention that his amended complaint raised a federal question. On appeal he
addresses the ultimate merits of the judge’s decision that his complaint lacks a federal
question but does not address the antecedent issue of his failure to raise his arguments
in the district court at the right time. We could affirm on the ground of waiver. See Rahn
v. Bd. of Trs. of N. Ill. Univ., 803 F.3d 285, 290–91 (7th Cir. 2015) (declining to address an
underlying argument that the district court found had been waived because the
appellant did not address waiver on appeal); Bonte v. U.S. Bank, N.A., 624 F.3d 461,
464–65 (7th Cir. 2010) (affirming dismissal of a complaint where the appellant largely
ignored the district court’s holding on waiver and instead argued underlying merits).

        Maraman’s suit has additional insuperable problems. The request for injunctive
relief is barred by the doctrine of mootness. Because the ordinance that Maraman was
cited for violating has been invalidated by his state appeal, see Maraman, 47 N.E.3d at
1222–24, there is no need for an injunction against it. That means the request for
injunctive relief is moot. See Thayer v. Chiczewski, 705 F.3d 237, 256 (7th Cir. 2012); Eagle
Brooks, Inc. v. Difanis, 873 F.2d 1040, 1042 (7th Cir. 1989).

      The next problem is standing. Maraman lacks standing to challenge other
ordinances because his threat of future injury is conjectural. See Simic v. City of Chicago,
No. 17-2766                                                                           Page 4

851 F.3d 734, 738 (7th Cir. 2017). Based on Maraman’s allegation that the other
ordinances duplicate state law, any threat that he will be injured is contingent on his
driving through the City in a manner prohibited by state law. When deciding who has
standing to seek injunctive relief, courts assume that parties “will conduct their
activities within the law and so avoid prosecution and conviction.” O’Shea v. Littleton,
414 U.S. 488, 497 (1974). Because we assume that Maraman does not have concrete plans
to violate Indiana state laws—which he does not allege are invalid—he lacks standing
to seek injunctive relief. See Simic, 851 F.3d at 738–39.

        All that remains is Maraman’s claim for money. That claim raises a Fourth
Amendment question, but it fails on the merits. Unlike the plaintiffs in Lennon v. City of
Carmel, 865 F.3d 503, 508–09 (7th Cir. 2017), who sued the City for citing them under the
same ordinance that Maraman challenged but did not allege that they were stopped
without probable cause, Maraman claimed that he was stopped without probable cause.
See Tapley v. Chambers, 840 F.3d 370, 377 (7th Cir. 2016); Jones v. City of Elkhart, 737 F.3d
1107, 1114–15 (7th Cir. 2013). But Maraman does not contest that he violated the posted
limit; he contends only that the limit was invalid under Indiana’s Home Rule law. An
officer who reasonably but mistakenly relies on a law later determined to be invalid has
probable cause for a lawful stop. See Heien v. North Carolina, 135 S. Ct. 530 (2014); Tapley,
840 F.3d at 377; Jones, 737 F.3d at 1114–15. Also, precisely because Carmel’s ordinance
duplicated a statewide law, we can be sure that if Maraman violated the ordinance, he
also violated state law. And it is irrelevant that Maraman alleged that Officer Spillman
stopped him in part for having a car registered in Marion County. Officer Spillman’s
subjective motives for the stop are irrelevant to probable cause. See Whren v. United
States, 517 U.S. 806, 813 (1996). Finally, as for the City, it cannot be held liable because
there was no underlying violation of Maraman’s constitutional rights. See Jones, 737 F.3d
at 1115.

       Maraman also fails to state a Fourteenth Amendment claim. Violations of state
law do not by themselves violate that Amendment. See Lennon, 865 F.3d at 508–09;
Whitman v. Nesic, 368 F.3d 931, 935 n.1 (7th Cir. 2004). And Maraman has no liberty
interest in speeding in violation of state law. See Mann v. Vogel, 707 F.3d 872, 877 (7th
Cir. 2013) (explaining that a plaintiff must allege “cognizable liberty interest” under
Fourteenth Amendment). Finally, whatever Maraman has in mind by a “right to
intrastate travel,” it does not exempt him from valid state speed limits. Nor does such a
right forbid enforcing speeding laws against “outsiders.”
No. 17-2766                                                                      Page 5

       Because Maraman’s complaint alleged a federal claim that fails on the merits, we
modify the dismissal of his monetary claims to a dismissal with prejudice. In all other
respects, the judgment of the district court is AFFIRMED.